982 A.2d 1185 (2009)
200 N.J. 437
In the Matter of Richard L. PRESS, an Attorney at Law.
D-167 September Term 2008
Supreme Court of New Jersey.
October 6, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-059, concluding that RICHARD L. PRESS of PLEASANTVILLE, who was admitted to the bar of this State in 1978, should be reprimanded for violating RPC 8.4(b)(commission of a criminal act that reflects adversely on the lawyer's honesty, trustworthiness or fitness as a lawyer);
And the Disciplinary having further concluded that respondent should be required to submit proof of his fitness to practice law;
And good cause appearing;
It is ORDERED that RICHARD L. PRESS is hereby reprimanded; and it is further
ORDERED that within sixty days after the filing date of this Order, respondent shall submit to the Office of Attorney Ethics proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.